                 Case 20-10010-CSS              Doc 151       Filed 01/21/20         Page 1 of 9



                          THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                 Chapter 11

BORDEN DAIRY COMPANY, et al.,                          Case No. 20-10010 (CSS)
                                                       (Jointly Administered)
                                    Debtors.1
                                                       Re: D.I. 13, 41, 69, 84, 86, 120, 129, 130,
                                                       131 & 132

          THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
    OMNIBUS LIMITED OBJECTION, RESPONSE AND RESERVATION OF RIGHTS

          The Official Committee of Unsecured Creditors (the “Committee”) appointed in the above-

captioned chapter 11 cases of Borden Dairy Company and its affiliated debtors and debtors in-

possession (collectively, the “Debtors”) hereby files this Omnibus Limited Objection, Response

and Reservation of Rights (the “Committee Response”).2

                              RESPONSE AND LIMITED OBJECTION3

          1.      While the Committee was formed less than a week ago, and its advisors retained

only in the past few days, it is immediately clear that a ceasefire is needed to afford the Debtors a


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Borden Dairy Company (1509); Borden Dairy Holdings, LLC (8504); National Dairy, LLC
(9109); Borden Dairy Company of Alabama, LLC (5598); Borden Dairy Company of Cincinnati, LLC (1334); Borden
Transport Company of Cincinnati, LLC (3462); Borden Dairy Company of Florida, LLC (5168); Borden Dairy
Company of Kentucky, LLC (7392); Borden Dairy Company of Louisiana, LLC (4109); Borden Dairy Company of
Madisonville, LLC (7310); Borden Dairy Company of Ohio, LLC (2720); Borden Transport Company of Ohio, LLC
(7837); Borden Dairy Company of South Carolina, LLC (0963); Borden Dairy Company of Texas, LLC (5060);
Claims Adjusting Services, LLC (9109); Georgia Soft Serve Delights, LLC (9109); NDH Transport, LLC (7480); and
RGC, LLC (0314). The location of the Debtors’ service address is: 8750 North Central Expressway, Suite 400, Dallas,
TX 75231.
2
          Capitalized terms used but not defined shall have the meaning provided infra or in the Cash Collateral
Motion.
3
          As of the time of the Committee’s objection deadline, the Debtors had not provided substantially all of the
information requested by the Committee and its advisors including: (i) an updated Budget, (ii) access to the dataroom,
and (iii) certain other information requested by the Committee’s advisors related to the Debtors’ requested second-
day relief. In addition, the 30(b)(6) deposition of Mr. Monaco, the Debtors’ First Day Declarant, is on-going and has
been continued to January 22. The Committee is participating in the deposition and is actively seeking additional
information from the Debtors and its advisors. The Committee reserves the right to supplement this Response at any
time prior to or at the hearing.

                                                          1
                 Case 20-10010-CSS              Doc 151       Filed 01/21/20         Page 2 of 9



breathing spell so they can focus on stabilizing their businesses in the short term. To that end, the

Committee’s advisors have been involved in a number of communications over the weekend with

both the Debtors and the Lenders to try to come up with a consensual form of further interim cash

collateral order.4 If the parties cannot agree to a consensual form of cash collateral order by this

coming Thursday, the Committee suggests that this Court enter a further interim order in a form

substantially the same as the First Interim Cash Collateral Order. [D.I. 69]5

         2.       The Committee’s main focus is to ensure the going concern of the Debtors’

businesses, thereby protecting thousands of jobs and customer and vendor relationships and

maximizing recovery for unsecured creditors. In order to protect all stakeholders, the Debtors’

businesses must be put on stable ground; this requires a breathing spell. The “bleed” that must be

stopped in the present cases is not just the typical operational loss seen in a bankruptcy, but also

the enormous drain of estate resources seen over the last fifteen days on account of escalating

litigation costs. The Debtors’ time and resources should not be focused on depositions and

discovery but on stabilizing their business operations and adapting to the new reality of chapter

11. As this Court acknowledged at the First Day Hearing, “[the Debtors] got a lot of work to do

to just stabilize the business in addition to providing information to the lenders. In effect, like

most Chapter 11 debtors there is 45 hours of work that has to be put in every 24 hour day. It is a

very difficult situation.”6 During this stabilization period, the Committee will work closely with




4
       Any order must provide for, among other things, an appropriate investigation period and related budget. The
Committee expressly reserves all rights related thereto.
5
         PNC has filed the Motion of PNC Bank, National Association for Entry of an Order (i) Conditioning the Use,
Sale, or Lease of Lenders Prepetition Collateral on the Provision of Adequate Protection Pursuant to 11 U.S.C. §§
361, 363, 507(b) and Fed. R. Bankr. P. 4001(a) as of the Petition Date, and (ii) Granting Ancillary and Related Relief
[D.I. 84] which is set to be heard by the Court on January 29, 2020. If the Court finds that additional adequate
protection is warranted any interim order on cash collateral can be modified in accordance with the Court’s findings.
6
         First Day Hearing Transcript at 70:14-70:18.

                                                          2
                Case 20-10010-CSS         Doc 151      Filed 01/21/20      Page 3 of 9



the Debtors and their advisors to accomplish what the Debtors acknowledged must be done –

engage in good faith discussions regarding financing and an exit strategy.7 The Committee will

also work to address the “communication problem” the Court identified at the First Day Hearing,

and try to bridge the gap that currently exists between the Debtors and the Lenders, in an effort to

come up with an exit plan for the Debtors in these chapter 11 cases.8

        3.       Although the Committee understands the Lenders’ frustration with the lack of

progress to date on a consensual cash collateral order and access to information, the Debtors must

be able to use cash collateral, within reasonable parameters, to fund their businesses. Since it is

clear that the parties disagree on what even constitutes cash collateral – and specifically whether

the Reserve Account is encumbered – there must be a separate proceeding to determine the

validity, extent and priority of the various alleged secured claims and other interests. However,

the question of whether certain parties have a validly perfected security interest in, or a constructive

trust over the Reserve Account, should not and cannot be resolved on Thursday. The Debtors must

be afforded a breathing spell to stabilize their businesses and allow both the Debtors’ newly

retained chief restructuring officer, Kent Percy (“CRO”), and the Committee’s advisors to fully

assess the Debtors’ financial situation and cash needs. During this further interim period, PNC

and KKR will receive the Adequate Protection Payments, Adequate Protection Fees, and will be

further protected against diminution in value by the expanded Adequate Protection Liens – notably

a lien on the disputed Reserve Account and all causes of action other than Avoidance Actions. As




7
        Id. at 27:9-27:18.
8
        Id. at 69:24.

                                                   3
                 Case 20-10010-CSS               Doc 151        Filed 01/21/20         Page 4 of 9



long as the Debtors are not withdrawing further funds from the Reserve Account, the Lenders

should be considered adequately protected for the additional interim period.9

         4.       The Lenders also raise issues with respect to the Debtors’ recent CRO hire and the

nature and scope of his role and whether the CRO should report to the independent directors.10

The Committee is aware that there is prior history between the parties and there are other facts that

the Committee must investigate and evaluate and will commence such work and also play an active

role in ensuring that the Debtors – consistent with their fiduciary duties – are proceeding to move

these cases forward in a manner that will maximize value for the estates. If the Committee has

concerns about those efforts by the Debtors, the Committee will make them known to this Court.

         5.       In the interim, however, all of the parties’ advisors, including the CRO and AP

Services, LLC (“Alix”), need additional time to assess the Debtors’ revenue projections and

anticipated cash needs, and to further analyze and vet the forthcoming proposed budget. Included

in this assessment of the Debtors’ cash needs, is the evaluation of the proposed critical vendor and

section 503(b)(9) payments, as well as certain bonus payments contemplated by the Supplemental

Order to the Wages Motion. The Committee must be provided with sufficient time and adequate

information to assess and verify the propriety of these payments under the requirements of the

Bankruptcy Code. To that end, the Committee’s recently retained financial advisor, Berkeley

Research Group, LLC (“BRG”) has submitted questions to Alix but they are unlikely to be

resolved, understandably, by Thursday as Alix is still getting up to speed itself.


9
         Of course, this assumes that the Debtors’ cash position has not substantially deteriorated and that the amended
Budget, and the projections underlying the Budget, are not materially different from the original Budget filed by the
Debtors.
10
          See Preliminary Supplemental Objection and Reservation of Rights of Certain Prepetition Lenders to
Debtors’ Cash Collateral Motion [D.I. 129] at 5. “While the retention of a financial professional is facially a step in
the right direction, upon review of the applicable engagement letter, it becomes clear that this retention is more akin
to a traditional financial advisor role than a typical Chief Restructuring Officer, as, among other things, (i) Mr. Percy
will report to the Debtors’ existing chief executive officer and not the independent members of the Debtors’ board of
directors and (ii) Mr. Percy will not have customary bankruptcy and restructuring decision making authority.”
                                                           4
               Case 20-10010-CSS         Doc 151      Filed 01/21/20     Page 5 of 9



       6.       BRG will be working extensively with Alix to test the assumptions under the

Budget to ensure that there is sufficient cash to operate at least during the needed stabilization

period. Given the additional analysis to be conducted, the Committee believes that these matters

should be continued and that final hearings on the Debtor’s Employee Wage Motion and Critical

Vendor Motion, in addition to the Cash Collateral Motion, not proceed on Thursday.

       7.       The Committee also understands the concerns expressed by the Lenders with

respect to the CRO’s role. However, as noted by the Court, adequate protection does not require

the appointment of a CRO: “What the secured lenders are also not entitled to, at least on a non-

consensual basis, is to force the retention of a CRO by the debtors. If you look under the adequate

protection definition in the code it’s just not there. You don’t get to tell the debtors who gets to

manage their business. Indeed, it’s contrary to the entire thrust of a Chapter 11 debtor-in-

possession model that the debtor-in possession, until otherwise ordered, manages its own affairs

subject, of course, to court approval where necessary.”11 If the cases evolve in a way that calls

into question the Debtors’ ability to fulfill its required fiduciary role, the Committee will not

hesitate to seek Court intervention, and pursue any action, if necessary, against any person or entity

that may be appropriate.

       8.       The Committee urges the Court to grant a further order permitting the use of cash

collateral on a further interim basis through February 24, 2020 or other such date as the Court

determines is appropriate. Otherwise, these cases face a catastrophic outcome for all stakeholders

involved. If the parties are not able to reach a consensus, or the Debtors demonstrate they are not

able to execute their duties to preserve the estates for all stakeholders, the Committee will seek

appropriate relief.



11
       Id. at 68:15-68:23.

                                                  5
              Case 20-10010-CSS          Doc 151         Filed 01/21/20   Page 6 of 9



                                 RELEVANT BACKGROUND

       9.      On January 5, 2020 (the “Petition Date”), each of the Debtors filed voluntary

petitions under chapter 11 of the Bankruptcy Code. Since the Petition Date, the Debtors have

continued to operate and manage their businesses as debtors-in-possession pursuant to Bankruptcy

Code Sections 1107(a) and 1108. No trustee or examiner has been appointed.

       10.     On January 6, 2020, the Debtors filed the Motion for Interim and Final Orders (A)

Authorizing Use of Cash Collateral and Granting Adequate Protection, (B) Authorizing Use of

Reserve Account Cash, (C) Scheduling a Final Hearing, and (D) Granting Related Relief

[D.I. 13] (the “Cash Collateral Motion”).

       11.     In addition to other objections and responses, PNC Bank, National Association

(“PNC”) and KKR Credit Advisors (US), LLC (“KKR” and with PNC, the “Lenders”), as the

alleged primary secured creditors of the Debtors’ estates, filed, respectively, the (i) Objection of

PNC Bank, National Association to Debtor’s Cash Collateral Motion and Other First Day Motions

[D.I. 40] and (ii) Omnibus Objection and Reservation of Rights of Certain Prepetition Lenders to

Debtors’ First Day Pleadings and Joinder to Objection of PNC Bank, National Association [D.I.

41] (together, the “Initial Creditor Objections”).

       12.     The Court conducted a hearing (the “First Day Hearing”) on the Cash Collateral

Motion on January 8, 2020 and thereafter granted interim relief pursuant to the Interim Order (A)

Authorizing Use of Cash Collateral, For an Interim Period, (B) Granting Adequate Protection,

(C) Authorizing Use of Reserve Account Cash, (D) Scheduling a Second Hearing, and (E)

Granting Related Relief [D.I. 69] (the “First Interim Cash Collateral Order”).

       13.     As set forth in the First Interim Cash Collateral Order, the Debtors were allowed to

use Cash Collateral, including being allowed to liquidate $10,000,000 in the Reserve Account and

transfer said funds to their main operating account, as specified in the Budget through January 23,

                                                     6
              Case 20-10010-CSS           Doc 151     Filed 01/21/20      Page 7 of 9



2020. The Court granted KKR and PNC adequate protection as set forth in the First Interim Cash

Collateral Order including Adequate Protection Liens, Adequate Protection Payments and

Adequate Protection Fees.

       14.     On January 15, 2020, the Office of the United States Trustee appointed the

Committee. See Notice of Appointment of Committee of Unsecured Creditors [D.I. 108]. The

Committee’s membership presently consists of: (i) Central States, Southeast and Southwest Areas

Pension Fund; (ii) Tetra Pak, Inc.; (iii) Packaging Corporation of America; (iv) Silgan White Cap

LLC; and (v) International Brotherhood of Teamsters.

       15.     Laguna Dairy, S. de R.L. de C.V. (f/k/a Laguna Dairy, S.A. de C.V.) and New

Laguna, LLC (together, “Laguna”) filed the Objection of Laguna Dairy, S. de R.L. de C.V. (f/k/a

Laguna Dairy, S.A. de C.V.) and New Laguna, LLC to Debtors’ Motion for Interim and Final

Orders (A) Authorizing Use of Cash Collateral and Granting Adequate Protection, (B) Authorizing

Use of Reserve Account Cash, (C) Scheduling a Final Hearing, and (D) Granting Related Relief

[D.I. 120] (the “Laguna Objection”) in which Laguna asserts that the Reserve Account is not

property of the estates but rather is held in constructive trust for Laguna’s benefit.

       16.     On January 18, 2020, (i) PNC filed the Preliminary Supplemental Omnibus

Objection of PNC Bank, National Association to Debtors’ Cash Collateral and Other First Day

Motions [D.I. 131] and (ii) KKR filed its Preliminary Supplemental Objection and Reservation of

Rights of Certain Prepetition Lenders to Debtors’ Cash Collateral Motion [D.I. 129] (together the

“Creditor Supplemental Objections” and collectively with the Initial Creditor Objections, the

“Creditor Objections”). In addition to the foregoing. KKR contests the Debtors’ remaining First

Day Pleadings [D.I. 130].




                                                  7
              Case 20-10010-CSS         Doc 151     Filed 01/21/20     Page 8 of 9



                              RESERVATION OF RIGHTS

       17.     As the Committee to date has not received most of the information it has sought

from the Debtors to evaluate much of the second day relief requested, the Committee reserves the

right to supplement this Response at any time at or prior to the Hearing. The Committee further

reserves all rights to supplement this Response, including based on any objection, response, reply,

proposed order or other papers submitted in connection with this matter, or otherwise.




                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                8
              Case 20-10010-CSS         Doc 151       Filed 01/21/20    Page 9 of 9



       WHEREFORE, for the foregoing reasons, the Committee respectfully requests that the

Court grant the Cash Collateral Motion on a further interim basis as provided for herein.



 Dated: January 21, 2020                            /s/ Eric J. Monzo
                                                    Carl N. Kunz, III (DE Bar No. 3201)
                                                    Eric J. Monzo (DE Bar No. 5214)
                                                    Brya M. Keilson (DE Bar No. 4643)
                                                    MORRIS JAMES LLP
                                                    500 Delaware Avenue, Suite 1500
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 888-6800
                                                    Facsimile: (302) 571-1750
                                                    E-mail: ckunz@morrisjames.com
                                                    E-mail: emonzo@morrisjames.com
                                                    E-mail: bkeilson@morrisjames.com

                                                    -and-

                                                    Michael G. Burke (pro hac vice pending)
                                                    SIDLEY AUSTIN LLP
                                                    787 7th Avenue
                                                    New York, NY 10019
                                                    Telephone: (212) 839-5300
                                                    Facsimile: (212) 839-5599
                                                    Email: mgburke@sidley.com

                                                    -and-

                                                    Matthew A. Clemente (pro hac vice pending)
                                                    Genevieve G. Weiner (pro hac vice pending)
                                                    Michael Fishel (pro hac vice pending)
                                                    SIDLEY AUSTIN LLP
                                                    1 South Dearborn Street
                                                    Chicago, IL 60603
                                                    Telephone: (312) 853-7000
                                                    Facsimile: (312)853-7036
                                                    Email: mclemente@sidley.com
                                                    Email: gweiner@sidley.com
                                                    Email: mfishel@sidley.com

                                                    Proposed Counsel for the Official Committee
                                                    of Unsecured Creditors



                                                9
